

	

		II

		109th CONGRESS

		1st Session

		S. 984

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend the Exchange Rates and International Economic

		  Policy Coordination Act of 1988 to clarify the definition of manipulation with

		  respect to currency, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Fair Currency Practices Act of

			 2005.

		2.Amendments relating to

			 international financial policy

			(a)Bilateral

			 negotiationsSection 3004(b) of the Exchange Rates and

			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5304(b)) is

			 amended in the second sentence by striking and (2) and inserting

			 or (2).

			(b)Definition of

			 manipulationSection 3006 of the Exchange Rates and International

			 Economic Policy Coordination Act of 1988 (22 U.S.C. 5306) is amended by adding

			 at the end the following:

				

					(3)Manipulation of

				rate of exchangeFor purposes of this Act, a country shall be

				considered to be manipulating the rate of exchange between its currency and the

				United States dollar if there is a protracted large-scale intervention in one

				direction in the exchange markets. The Secretary may find that a country is

				manipulating the rate of exchange based on any other factor or combination of

				factors.

					.

			(c)ReportNot

			 later than 90 days after the date of enactment of this Act, the Secretary of

			 the Treasury shall undertake an examination, and submit a report to Congress,

			 regarding the trade surplus of the People's Republic of China. The Secretary

			 shall examine why the trade surplus with the United States and other countries

			 reported by the People's Republic of China differs from the trade surplus

			 reported by the other countries. The report shall also quantify the differences

			 between the trade surplus reported by the United States and other countries and

			 what is reported by the People's Republic of China.

			

